 ELECTRICAL WORKERS IBEW (BEROELECTRIC CORP.)International Brotherhood of Electrical Workers;Local Union No. 11 of the International Broth-erhood of Electrical Workers and BergelectricCorp. Case 31-CB-485829 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 23 September 1983 Administrative LawJudge Timothy D. Nelson issued the attached deci-sion. The General Counsel filed exceptions and asupporting brief, and Electrical Workers IBEWLocal 11 (Respondent Local or the Local) andElectrical Workers (Respondent International orthe International) each filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified.1. The judge found that the Local violated Sec-tion 8(b)(1)(B) of the Act by fining supervisor-members Curt Alexen Jr. and Luther Noble forfailing to perform picketing assignments, to theextent that the Local imposed the fines for theirfailure to picket on days they were scheduled towork. He found the fines lawful, however, to theextent that the Local imposed them for the supervi-sors' failure to picket on days they were not sched-uled to work, and he left to compliance proceed-ings the determination of what portions of the finesare lawful. The judge additionally found that theLocal violated Section 8(b)(1)(B) of the Act byfining Noble for violating a rule against performingwork for a company declared "in difficulty withthe Union," based on his conclusion that the workin issue was supervisory.'The General Counsel excepts to the judge's fail-ure to find that the entire fines levied for failing topicket are unlawful. We agree.Alexen is Bergelectric's project manager, andNoble is its general superintendent; no party dis-putes that they are supervisors as defined in Sec-tion 2(11) of the Act. Both are members of Re-spondent Local, which assigned them to picketduty in June 1981,2 when it began a strike againstthe employer-members of the Los Angeles CountyChapter of the National Electrical Contractors As-sociation (NECA), including Bergelectric. TheLocal assigned them to picket on various week-' No party excepts to this finding.2 All dates are in 1981 unless specified otherwise.271 NLRB No. 2days, when they were scheduled to work, and onseveral weekend days, when they were not. Theyeach informed the Local that they would notaccept the picketing assignments because they weremembers of Bergelectric's management. Nonethe-less, the Local preferred internal union chargesagainst Noble and Alexen, conducted trials,3andfound them guilty of failing to report for picketduty in violation of the Local's bylaws. The Localfined Noble $180 and Alexen S1000. They appealedthese fines to the International unsuccessfully.In American Broadcasting Cos. v. Writers Guild,437 U.S. 411, 430 (1978), the Supreme Court stated,as follows:[I]n ruling upon a § 8(bXI)(B) charge growingout of union discipline of a supervisorymember who elects to work during a strike[the Board] may-indeed, it must-inquirewhether the sanction may adversely affect thesupervisor's performance of his collective-bar-gaining or grievance-adjustment tasks andthereby coerce or restrain the employer con-trary to § 8(bXl)(B).The Court held unlawful a union's discipline of su-pervisor-members for crossing its picket line andworking during a strike, reasoning:4([The employer could not be certain that afined [supervisor] would willingly answer theemployer's call to duty during a subsequentwork stoppage, particularly if it occurred inthe near future. For an employer in these cir-cumstances to insure having satisfactory col-lective-bargaining and grievance-adjustmentservices would require a change in his repre-sentative.Noble and Alexen worked during the 1981 strike,but the Local's sanctions would tend to encouragethem to picket and to refrain from working duringfuture work stoppages, thus depriving the Compa-ny of its chosen supervisors.aSection 8(b)(1)(B) ofthe Act, as interpreted in American BroadcastingCos., prohibits union disciplinary actions tending tohave such an effect. We conclude therefore thatthe fines were unlawful.' Noble attended his trial, but Alexen did not attend his.4 Id. at 435.' Noble's and Alexen's supervisory duties for Bergelectric include col-lective-barsaining and grievance-adjustment functions. Thus, Noble rep-resents the Company at meetinpgs with the Local's representatives or withindividual employees involving pay disputes and jurisdictional disputes.Alexen also represents the Company in pay disputes. Moreover, thejudge correctly found, pursuant to the Board's "reservoir" doctrine, thatsupervisory status alone is sufficient to invoke Sec. 8(bXXB)'s protec-tions, regardless of whether the particular supervisor normally is requiredto perform collective-bargaining or grievance-adjustment duties. Team-sters Local 296 (Northwest Publications), 263 NLRB 778, 779 fn. 6 (1982).25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the circumstances of this case, however, weneed not decide whether a union violates the Actby disciplining supervisor-members for refusing as-signments to picket their employers at times whenthey are not scheduled to work. Respondent Localassigned picket duty to Noble and Alexen withoutregard to their work schedules, and it fined themeach a lump sum for failing to perform their assign-ments. These sums did not correspond to thenumber of times the supervisors failed to picket;Noble was fined $180 for failing to picket on 12 oc-casions, including 9 workdays, while Alexen wasfined $1000 for failing to picket 4 times,6including3 workdays. The Local's trial board found themguilty of "failing to report for picket duty" and, asthe judge noted, "the Local simply did not dis-criminate" between times Noble and Alexen werescheduled to work and times they were off duty.As the Local failed to make any such distinction,the entire fines are unlawful. The gravamen of theviolation is the Local's act of disciplining supervi-sor-members Noble and Alexen without regard totheir work schedules, an act which tended to re-strain or coerce Bergelectric in selecting its collec-tive-bargaining or grievance-handling representa-tives.2. The judge absolved the International of liabil-ity for the violations. He found that the Interna-tional did not independently violate the Act. Thejudge reasoned that the International merely proc-essed the supervisor-members' appeals, a ministerialfunction, and passed on the issues brought beforeit, a judicial function. The judge further concludedthat, because the International did not itself disci-pline Noble and Alexen or give the Local a rightwhich it did not already possess to do so, the Inter-national was not responsible for the violations.The General Counsel excepts, contending thatthe International's approval of the Local's actionsrenders it liable. We agree.Pursuant to the procedure the International'sconstitution sets forth, Noble and Alexen appealedthe Local trial board's disciplinary actions to theInternational's vice president, S. R. McCann, byletters dated 31 July and 21 December. They bothcontended that their supervisory responsibilitiesprecluded them from picketing. Alexen stated, asfollows:I have held the position of Project Managerfor four years with the expectancy and assur-ances that it is a permanent position. ProjectManagers are in the highest level of supervi-8 The record does not clearly indicate the reasons for this discrepancy,but the judge plausibly suggests it may have resulted from Alexen's fail-ure to appear at his trial or because of the Local's additional $1000 fineagainst Noble for performing supervisory work.sion in the management hierarchy of Bergelec-tric Corporation.Noble asserted, as follows:As General Field Superintendent for the firmwhich employs me, I have responsibility for allfield operations for two offices covering threejurisdictions; the overall supervision of em-ployees including the adjustment of grievances[sic] and disputes, material and equipment, in-cluding completed projects and final inspec-tions.Regarding his fine for working for a company"declared in difficulty with the union" Noblestated, as follows:On the date of my alleged violation, I wasacting in my capacity as General Field Super-intendent in a reinspection of a completedproject in the company of a City Inspector.On 4 June 1982 McCann sent essentially identicalletters to Noble and Alexen, stating, in pertinentpart:This has been an extremely difficult appealand required an inordinate amount of timeconducting investigations. From the investiga-tions my decision is as follows.The decision of the Local Union 11 TrialBoard is sustained, thereby, denying yourappeal.By letters dated 17 June 1982, Noble and Alexenindividually appealed to Charles H. Pillard, the In-ternational's president, reiterating their prior asser-tions and questioning the fairness of the Local'sdisciplinary procedures. Pillard denied the appeals10 November 1982.7In Iron Workers Local 46 (Cement League), 259NLRB 70, 77 (1981), the Board found an interna-tional liable for upholding on appeal a local union'sunlawful suspension of three foremen-members inthe following words:8"[B]y the International's' Pillard's letters to Noble and Alexen stated:As to your appeal to me from the International Vice President'sdecision, I wish to advise that I have made a careful review of thecomplete record before me and I find the charges to be of a mostserious nature. I have given consideration to your defense that youconsider yourself to be in management and therefore not subject tocharges.The record before me is clear that your employer pays on allfringes which are contained in the Collective-Bargaining Agreement.Your pay scale on the report is at the journeymen rate consistentwith the agreement. The record is bare of any evidence submitted byyou or on your behalf which would show that you are a manage-ment representative fir Bergelectric Corporation.Both letters also stated that the applicants failed to appear at their trialboard hearings. In fact, Noble attended one of his hearings.8 The international reduced the terms of the suspensions.26 ELECTRICAL WORKERS IBEW (BERGELECTRIC CORP.)giving its imprimatur to the appropriateness of 'sus-pensions' as a disciplinary measure (albeit a re-duced term), the acts and conduct of Local 46 vis-a-vis the suspensions are also chargeable to saidInternational" The Board in turn relied on Brick-layers (McCleskey Construction), 241 NLRB 898(1979), in which a local fined a supervisor-memberfor working for an employer that did not have acontract with the local. At the local's request, theinternational expelled the supervisor-member whenhe failed to pay the fine. The Board found the fineand expulsion unlawful and held responsible boththe local and the international, stating that theinternational had a duty to investigate the fine andthat even the "slightest review" would have re-vealed its impropriety.Noble and Alexen emphatically contended atevery stage of the proceedings that they were su-pervisors and that Noble performed only superviso-ry work during the strike. The International didnot simply "rubber-stamp" the trial board's finding;indeed Vice President McCann's letters stated thatthe appeals "had required an inordinate amount oftime conducting investigations," and Pillard's letterstated he had "made a careful review of the com-plete record." Thus, the International investigatedand reviewed the fines, then ratified the Local'saction, although it had the opportunity and author-ity to reverse it. We perceive no real distinctionbetween this case and Cement League and McCles-key Construction, and we find that, because theInternational approved the Local's unlawful con-duct, it shares its liability.9CONCLUSIONS OF LAW1. By charging, trying, and fining supervisor-members Luther Noble and Curt Alexen Jr. forfailing to perform picketing assignments withoutregard to their work schedules and by charging,trying, and fining Luther Noble for performing su-pervisory work Respondent Local has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(b)(l)(B) and Section 2(6)and (7) of the Act.2. By ratifying Respondent Local's discipline ofsupervisor-members Luther Noble and Curt Alexen9 In deciding that the International did not violate the Act, the judgerelied on the Board and court opinions in Musicians (Don Glasser), 165NLRB 798 (1967), enfd. sub nom. Don Glasser v. NLRB, 395 F.2d 401(2d Cir. 1968). In that case the international processed and upheld twomembers' appeals of unlawful union fines, and the Board found that theinternational did not violate Sec. 8(b)(2) and (IXA) of the Act merely byprocessing the appeals. Glasser, however, involved different sections ofthe Act and is distinguishable from this case; the Board's specific holdingwas that the international's ministerial action was not a union's affirma-tive "attempt to cause" employers to discriminate against nonmemberemployees. Furthermore, the international in Glasser sustained the appealswhile in this case the International denied them, placing its imprimaturon the Local's misconductJr. for failing to perform picketing assignments, andby ratifying Respondent Local's discipline ofLuther Noble for performing supervisory work,Respondent International has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(b)(l)(B) and Section 2(6) and(7) of the Act.REMEDYHaving found that Respondent Local and Re-spondent International have engaged in certainunfair labor practices, we shall order them to ceaseand desist and to take certain affirmative action de-signed to effectuate the policies of the Act.Respondent Local having unlawfully disciplinedNoble and Alexen, and Respondent Internationalhaving ratified this unlawful discipline, we shall re-quire them to remove from their files all referencesto the unlawful disciplinary actions and to notifyNoble and Alexen that they have done so and thatthe discipline will not be used against them in anyway. We shall also order the Respondents to re-scind the unlawful fines and jointly and severallyto make whole Noble and Alexen by refunding theamounts of the fines they paid, plus interest ascomputed in Florida Steel Corp., 231 NLRB 651(1977).ORDERThe National Labor Relations Board orders thatA. Respondent Local, Local Union No. 11 of theInternational Brotherhood of Electrical Workers,Los Angeles, California, its officers, agents, andrepresentatives, shall1. Cease and desist from(a) Charging, trying, and fining supervisor-mem-bers for failing to perform picketing assignmentswithout regard to their work schedules or for per-forming supervisory work during a strike.(b) In any like or related manner restraining orcoercing Bergelectric Corp., or any other employ-er, in the selection of its representatives for thepurposes of collective bargaining or grievance ad-justment.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Rescind the disciplinary fines imposed onLuther Noble and Curt Alexen Jr. for failing toperform picketing assignments, and on LutherNoble for performing supervisory work, and joint-ly with Respondent International and severallymake whole Noble and Alexen by refunding theamount of the fines that they paid, plus interest.(b) Remove from its files any references to theunlawful disciplinary actions and notify Noble andAlexen in writing that it has done so and that it27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill not use the disciplinary fines against them inany way.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all records necessary to analyze the amount ofits liability under the terms of this Order.(d) Post at its meeting halls, offices, and hiringhalls in Los Angeles, California, copies of the at-tached notice marked "Appendix A."10 Copies ofthe notice, on forms provided by the Regional Di-rector for Region 31, after being signed by Re-spondent Local's authorized representative, shall beposted by the Respondent Local immediately uponreceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by Respondent Local toensure that the notices are not altered, defaced, orcovered by any other material.(e) Sign and return to the Regional Director suf-ficient copies of the notice for posting by Bergelec-tric Corp., if willing, at all places where notices toemployees are customarily posted.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent Local has taken to comply.B. Respondent International, International Broth-erhood of Electrical Workers, Washington, D.C.,its officers, agents, and representatives, shall1. Cease and desist from(a) Ratifying Local 11's discipline of supervisor-members for failing to perform picketing assign-ments without regard to their work schedules, orfor performing supervisory work during a strike.(b) In any like or related manner restraining orcoercing Bergelectric Corp. or any other employer,in the selection of its representatives for the pur-poses of collective bargaining or grievance adjust-ment.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Rescind the disciplinary fines imposed onLuther Noble and Curt Alexen Jr. for failing toperform picketing assigments, and on Luther Noblefor performing supervisory work, and jointly withRespondent Local and severally make whole Nobleand Alexen by refunding the amounts of the finesthey paid, plus interest.(b) Remove from its files any references to theunlawful disciplinary actions and notify Noble andAlexen in writing that it has done so and that itIo If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."will not use the disciplinary fines against them inany way.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all records necessary to analyze the amount ofits liability under the terms of this Order.(d) Post at its offices in Washington, D.C., copiesof the attached notice marked "Appendix B.""Copies of the notice, on forms provided by the Re-gional Director for Region 31, after being signedby Respondent International's authorized represent-ative, shall be posted by the Respondent Interna-tional immediately upon receipt and maintained for60 consecutive days in conspicuous places includ-ing all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken byRespondent International to ensure that the noticesare not altered, defaced, or covered by any othermaterial.(e) Sign and return to the Regional Director suf-ficient copies of the notice for posting by Bergelec-tric Corp., if willing, at all places where notices toemployees are customarily posted.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent International has taken tocomply.i See fn. 10, above.APPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT charge, try, and fine our supervi-sor-members for failing to perform picketing as-signments without regard to their work schedulesor for performing supervisory work during a strike.WE WILL NOT in any like or related manner re-strain or coerce Bergelectric Corp., or any otheremployer, in the selection of its representatives forthe purposes of collective bargaining or grievanceadjustment.WE WILL rescind the disciplinary fines we im-posed on Luther Noble and Curt Alexen Jr. forfailing to perform picketing assignments and onLuther Noble for performing supervisory work andWE WILL jointly with the International and several-28 ELECTRICAL WORKERS IBEW (BERGELECTRIC CORP.)ly make whole Noble and Alexen by refunding theamounts of the fines that they paid, plus interest.WE WILL remove from our files any referencesto the unlawful disciplinary actions, and WE WILLnotify Luther Noble and Curt Alexen Jr. in writingthat we have done so and that we will not use thedisciplinary actions against them in any way.LOCAL UNION No. 11 OF THE INTER-NATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERSAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT ratify Local 1 l's discipline of su-pervisor-members for failing to perform picketingassignments without regard to their work schedulesor for performing supervisory work during a strike.WE WILL NOT in any like or related manner re-strain or coerce Bergelectric Corp., or any otheremployer, in the selection of its representatives forthe purposes of collective bargaining or grievanceadjustment.WE WILL rescind the disciplinary fines we im-posed on Luther Noble and Curt Alexen Jr. forfailing to perform picketing assignments, and onLuther Noble for performing supervisory work andWE WILL jointly with Local 11 and severally makewhole Noble and Alexen by refunding the amountsof the fines that they paid, plus interest.WE WILL remove from our files any referencesto the unlawful disciplinary actions, and WE WILLnotify Luther Noble and Curt Alexen Jr. in writingthat we have done so and that we will not use thedisciplinary fines against them in any way.INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERSDECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge.This unfair labor practice case arose when BergelectricCorp. (Company) filed charges on December 1, 1982,against Respondents International Brotherhood of Elec-trical Workers and Local Union No. 11, affiliated withthe same parent body (collectively, Respondents; respec-tively, International and Local). The charges were inves-tigated under the supervision of the Regional Directorfor Region 31 of the National Labor Relations Board(Board). On January 21, 1983, the Director issued a com-plaint against the International and the Local allegingviolations of the Act.The main thrust of the complaint is that Respondentsviolated Section 8(b)(1)(B) of the National Labor Rela-tions Act (Act) by the Local's act of imposing, and theInternational's act of sustaining, internal disciplinary finesagainst two of the Company's supervisory representa-tives, Luther Noble and Curt Alexen Jr., thereby "re-straining and coercing [the Company] in the selectionand retention of its representatives for the purposes ofcollective bargaining of the adjustment of grievances."'Respondents duly answered, putting key substantiveallegations into issue, and I heard the matter in trial atLos Angeles, California, on May 24, 1983. The GeneralCounsel called two witnesses, Noble and Alexen. Re-spondents rested after certain exhibits and stipulations offact were received. Timely and helpful post-trial briefswere filed by each party.The IssuesTrial developments, including amendments to thepleadings and the entry into stipulations of fact by theparties, leave no important facts in dispute.The central issue is whether Section 8(b)(1)(B) wasviolated when the Local admittedly fined its membersNoble and Alexen (both of whom, Respondents nowconcede, are supervisors within the meaning of the Act)2for failing to perform picket assignments during a strikecalled against certain employers including the Company.In the individual case of Noble, the question is addition-ally raised whether another fine levied against him bythe Local, ostensibly for Noble's doing "work" duringthe strike, violates Section 8(b)(1)(B).Also before me for resolution are Respondents'common defensive contentions that Noble and Alexenwere not, in fact, "collective bargaining representatives"or "grievance handlers" for the Company within themeaning of Section 8(b)(1)(B); and, in any case that theCompany is estopped from charging a violation where ithas followed a practice of treating Noble and Alexen asnonsupervisory bargaining unit personnel for purposes ofperiodic contribrutions and associated reports it makes tocertain employee benefit trust funds.In addition, the International contends that its involve-ment in this case is limited to a denial of appeals byNoble and Alexen from discipline imposed on them bythe Local and, therefore, that the International commit-ted no violation of Section 8(b)(IXB).On the foregoing, and noting at the outset that I foundthe testimony of the General Counsel's two witnessses tobe sincere and credible, I make theseI The quoted portion of the complaint closely paraphrases key lan-guage in Sec. 8(b)IXB) of the Act.2 On brief (p. 5) Respondents' counsel states regarding Noble andAlexen that "Respondents do not dispute either member's status as a Sec-tion 2(11) supervisor ....29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTA. BackgroundThe Company is a Los Angeles-based electrical con-tractor3which, with other members of the local chapterof the National Electrical Contractors Association, un-derwent an economic strike called by the Local in thesummer of 1981.4Curt Alexen Jr. is the Company'sproject manager, and Luther Noble is its general superin-tendent. Each possesses and exercises one or more of thepowers or attributes associated with "supervisory" statusas that term is defined in Section 2(11) of the Act. Theyeach perform different functions which have in commonthat each man must spend at least 50 percent of his timein the field, on the Company's construction jobsites.5They are each members of the Local and have been formany years.B. The Fines for Picketing No-ShowsBoth Alexen and Noble received picket duty assign-ment schedules from the Local in early June and eachmade contact with a functionary or official of the Localshortly after that to advise that he would not be able topicket during the strike.6The Local sent letters to both Alexen and Nobleshortly after they had failed to report for the picket dutywhich had been assigned to them. The letters advisedthem to appear at a stated time before a committee of theLocal and contained a warning that charges could befiled against them. Alexen and Noble promptly replied inwriting, each signing in the name of "Bergelectric Cor-poration," each contending in a general way that his cur-3 The Company is a California corporation which annually purchasesand receives more than $50,000 in goods or services directly from suppli-ers outside the State of California.4 All dates below are in 1981, unless otherwise specified.6 In the light of Respondents' concession that Alexen and Nobel arestatutory supervisors and my disposition below, the duties of those agentsof the Company need only be summarized.As general superintendent, Noble is salaried. He spends a substantialportion of his time overseeing the hiring and firing of electricians for theCompany's projects. This involves consultation with lower-level crewforemen and supervisors and, when additional help is needed, Noble isthe company representative who normally makes contact with one of thefive district offices of the Local which serve as employee referralsources. In addition, Noble oversees all payroll and related reports and isthe company official responsible for meeting with individual employeesor with their representatives from the Local to resolve disputes about al-leged pay discrepancies. He has also represented the Company in meetingfrom time to time with various representatives of the Local over suchmatters as jurisdictional disputes between and among the various craftsworking on the Company's construction jobs.As project manager, Alexen is salaried. He is principally responsiblefor supervising scheduling and coordination of construction and approv-ing related purchase orders. His involvement in personnel or labor rela-tions matters is limited to the approval of recommendations from lowerlevels of supervision that an employee or group of employees be laid offor terminated. Like Noble, he may become involved in pay disputes andhas the power, after review of pertinent records, to authorize adjustmentsin pay.6 In Alexen's case, he telephoned Ralph Norrington, described byAlexen as a business agent for the Local's "District 1," and stated that hecould not do picket duty because he was "management." In Noble's case,he called a person whose name he did not recall on the "Excuse Commit-tee" for "Unit 4" (the same entity as the "District 4" referred to in G.C.Exh. 2, a printed picket schedule), but he did not then specify any reasonfor declining the assignment.rent duties stood as an obstacle to his performance ofpicket duty.7Internal union charges were nevertheless subsequentlyinstituted against both Noble and Alexen for failing toperform assigned picket duty. In due course thereafter,the Local informed them that trial proceedings would beconducted on those charges and invited them to appearto present evidence and arguments.Alexen did not attend the trial proceeding. Noble at-tended his separately scheduled trial on October 26. Oneof the members of the trial board, Robert Stanford, hadbeen an employee working under Noble's supervisionduring an earlier period and Noble had been directly re-sponsible for his discharge. Noble limited his defense tothe statement that he "was in supervision and therefore...had chosen to remain neutral as far as union activi-ties...." Later, by letter to the Local dated November18 (at a time when the trial board was still investigatingand had not reached a decision), Noble wrote that his"responsibility as General Superintendent" at the Com-pany was the reason he had not reported for scheduledpicket duty, explaining further that his "duties requireme to oversee projects in both Orange and VenturaCounty." He also set forth in some detail what specifictasks or functions he had actually performed on 9 of the12 dates for which he was formally charged for failing topicket.In each case, the Local later notified Alexen andNoble that he had been found guilty as charged by theLocal's trial board and that a fine was being leviedagainst him, roughly half of which was to be "held inabeyance," pending the fulfillment of certain conditions.sC. The Fine Against Noble for Work Done on June 15In addition, a separate internal charge was filed againstNoble in June for a violation characterized by the charg-ing individual as "Working on job" in violation of aspecified provision within the International constitution.Noble wrote on June 22 that he had "not been performing work cov-ered by the ...agreement since 1964, therefore I have chosen to remainneutral in all union activity. My duties here at Bergelectric Corporationalso require me to oversee projects both in Orange County as well Ven-tura County."Alexen wrote on June 19 that he had been "a project manager for four...years. At present I am involved in many large projects in OrangeCounty and Los Angeles County on a full time basis." He followed thatwith a letter on July 7 to the Local which stated: "As a member of man-agement ... I have been advised ... that I cannot be management oneday and picket myself the next day."s The "full" fine imposed against Noble was $180; that against Alexenwas $1000, even though Alexen had been formally charged with only 4picketing no-shows and Noble with 12. Standing alone, this may suggestthat Alexen received more severe punishment because of his failure toappear at his trial (a provision within the Local's bylaws made it a sepa-rate offense not to appear when officially requested to do so, althoughthis was not specifically referred to in the Local's notification to Alexenof the disciplinary decision). On the other hand, the seeming discrepancyin the fines may be related to the fact that, by the time Noble was disci-plined for picketing no-shows, he had already been found guilty of sepa-rate charges for working during the strike (as is set forth below) and hadbeen fined $1000 for that alleged offense, after failing to spear personallybefore the Local's trial board.9 The constitution makes it a punishable offense in the section invokedagainst Noble for a member to be "Working for any individual or compa-ny declared to be in difficulty with a L.U. or the IB.E.W. in accordancewith this Constitution."30 ELECTRICAL WORKERS IBEW (BERGELECTRIC CORP.)This arose out of an incident on June 15 when a memberof the Local, Sam Vukanovich,'°saw Noble open ahinged electrical service panel cover on one of the Com-pany's construction sites by manually removing twowing nut fasteners so that a building inspector could per-form a required inspection of the installation before itwas activated. Noble did not respond to this charge nordid he appear at the scheduled July 9 trial conducted bythe Local. He was subsequently found guilty of thecharged offense by the Local and a separate fine waslevied against him.Both Alexen and Noble filed written appeals to theInternational over the Local's disciplinary actions againstthem. In connection with those appeals, each of themsubmitted further written statements and argumentswhich are unnecessary to detail. It suffices to character-ize their correspondence on appeal from the Local's dis-cipline for the picketing no-shows as being centrallylinked to the argument that they were each part of theCompany's "management" team and, therefore, that theycould not participate in picketing activity.As to the separate discipline against Noble arising outof his having been involved on June 15 in the opening ofa service panel cover, Noble stressed on appeal that indoing this, he had been "acting in my capacity as a Gen-eral Field Superintendent in the reinspection of a com-pleted project in the company of a City Inspector."The International denied all appeals. ''I reserve any additional findings to the analysis in thenext section.AnalysisA. General PrinciplesAs noted above, Section 8(b)(1)(B) bans union restraintand coercion of "an employer in the selection of his rep-resentatives for the purpose of collective bargaining orthe adjustment of grievances." It is now established thatthose bargaining and grievance-handling functions, some-times called by the Board for shorthand purposes"8(b)(l)(B) duties," need not literally be part of a compa-ny representative's assigned or actual responsibilities inorder for 8(b)(1)(B) protections to come into play.Rather, a company representative's supervisory status isalone sufficient to insulate him from union pressure oth-erwise proscribed by Section 8(b)(1)(B) without regardto whether or not the supervisor is normally expected toperform 8(b)(l)(B) duties. Teamsters Local 296 (NorthwestPublications), 263 NLRB 778, 779 fn. 6 (1982). Thetheory underlying that view is that a supervisor is a "res-ervoir" to be drawn on if need be to perform suchduties. Ibid.Respondents argue vigorously that the reservoir doc-trine is unsound and should not be applied here. But Re-LO Vukanovich has served in the past for the Local as a "business ad-ministrator" and, in that capacity, had dealt with Noble on matters relat-ing to the Company's hiring needs.11 In Noble's case, the November 10, 1982, letter by which the Inter-national denied his appeals correctly observes that two separate viola-tions by Noble are involved, but appears also to reflect confusion as towhat precisely had taken place at the local level. This does not affect anyquestion of substance in this case.spondents concede and I have found that both Alexenand Noble are statutory supervisors for the Company. Inthe light of the Board's reaffirmance of the reservoirdoctrine in Northwest Publications, supra, I need not anddo not decide whether either Alexen or Noble actuallypossessed or exercised 8(b)(1)(B) duties and authority.The only question is whether, under the particular cir-cumstances, the disciplinary action taken against themmay properly be viewed as unlawful "restraint" or "co-ercion" within the meaning of Section 8(b)(1)(B).'2The Board restated generally applicable principles of8(b)(l)(B) law in Plumbers Local 364 (West Coast Con-tractors), 254 NLRB 1123 (1981). There the Board stated(at 1125):Section 8(b)(l)(B) prohibits both direct union pres-sure-for example, strikes-to force replacement ofgrievance representatives and indirect union pres-sure-for example, union discipline of supervisor-members-which may adversely effect the chosensupervisors' performance of their representativefunctions. American Broadcasting Companies v. Writ-ers Guild of America, West, Inc., 437 U.S. 411(1978); New Mexico District Council of Carpentersand Joiners of America (A. S. Horner, Inc.), 177NLRB 500, 502 (1965), enfd. 454 F.2d 1116 (10thCir. 1972); and Wisconsin River Valley District Coun-cil of Carpenters (Skippy Enterprises, Inc.), 218NLRB 1063, 1064 (1975), enfd. 532 F.2d 47 (7thCir. 1976).It is also well settled that union discipline of su-pervisor members who cross a picket line or other-wise violate a union's no-work rule in order to per-form their normal supervisory functions constitutesindirect union pressure within the prohibition ofSection 8(b)(l)(B).'3In reaching this conclusion,the Board and courts have recognized that the rea-sonably foreseeable and intended effect of such dis-cipline is that the supervisor-member will ceaseworking for the duration of the dispute, thereby de-priving the employer of the grievance adjustmentservices of his chosen representative. AmericanBroadcasting Companies supra at 433-437, fn. 36;N.L.R.B. v. International Union of Operating Engi-neers, Local Union No. 501, 580 F.2d 359, 360 (9th'2 This decision might be truncated by noting here that Respondents'concession as to the supervisory status of Noble and Alexen is accompa-nied by the further concession (Br., p. 5) that "a holding that the 'reser-voir doctrine' applies leads to the inescapable legal conclusion that thefines are unlawful." The temptation merely to note this concession and tobring this decision to a close is a strong one, but, in my view, it would beunfair and injudicious to do so, since a judge is never bound to embracelegal conclusions suggested by counsel which would not be supported bya fair application of the law to the facts. As I discuss below, there arewrinkles to this case which cannot be ignored except at the expense ofcontributing to legal confusion. Moreover, in the light of other defensivecontentions raised by Respondents, it is not as obvious as it might at firstseem that Respondents would stipulate to the entry of judgment againstthem if they were to lose on their argument that the reservoir doctrine isunsound and should not be applied.'3 Florida Power & Light Co. v. Electrical Workers IBEW Local 641, 417U.S. 790 (1974), holding that Sec. 8(bXIXB) is not violated when a uniondisciplines supervisor/members for performing rank-and-file work, as dis-tinguished from "normal supervisory functions," during a strike.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCir. 1978); A. S. Horner, supra, 502; and Skippy En-terprises, supra, 218 NLRB 1064, enfd. 532 F.2d at52-53. Such discipline is unlawful even where ashere the supervisor defies the union and continuesto work for the employer during the dispute; thediscipline is unlawful because the supervisor, havingbeen disciplined for working during a labor dispute,may reasonably fear further discipline and, hence,will be deterred from working during any futuredisputes. The employer, in such circumstances, musteither replace the disciplined supervisor or risk lossof his services during a future dispute; in eitherevent, the employer is coerced in the selection andretention of his chosen grievance adjustment repre-sentative. American Broadcasting Companies, supra,433-437.B. Legality of Fines for Picketing No-ShowsI take first the cases of the fines against Noble andAlexen for failing to report for picket duty. Facially, atleast, these were not directed against those supervisors'choices to continue performing their "normal superviso-ry functions" during the strike and, to that extent, suchdiscipline does not clearly fall within the precedents.14Iwould nevertheless have little difficulty in concludingthat the Local's discipline directed against the two super-visors for failing to participate in picketing of the Com-pany during times when they were otherwise scheduledto work would be little more than an indirect means ofaccomplishing what the Local plainly could not havesought to do by direct means, i.e., to use internal disci-pline to discourage the Company's supervisors fromworking as supervisors during the strike. Thus, to theextent that the picket duty defaults for which Noble andAlexen were fined occurred on dates when they werescheduled to work for the Company, the fines wouldappear to violate Section 8(b)(l)(B).By parity of reasoning, however, it must be observedthat Section 8(b)(1)(B) is not obviously implicated by aunion fine levied against a supervisor/member for failingto perform assigned picket duty which does not actuallyconflict with the supervisor's work schedule. Put anotherway, given the policies and underlying purposes whichSection 8(b)(l)(B) was designed to serve as summarizedabove in West Coast Contractors, it is difficult to envisionhow that latter kind of a disciplinary fine could tend to"depriv[e] the employer of the grievance adjustmentservices of his chosen representative."'IS In Plumbers Local 195 (Jefferson Chemical), 237 NLRB 1099 (1978),the Board adopted the recommendation of the administrative law judgeand dismissed an 8(bXIXB) complaint grounded on the union's impositionof a fine against an alleged supervisor, Riley, for failing to perform picketduty. The dismissal was based on a finding that Riley was not a supervi-sor within the meaning of the Act. Accordingly, the Board did not reachthe question whether such a fine against a supervisor would violate Sec.8(bXIXB).15 Without acknowledging the distinctions now under discussion, theGeneral Counsel argues on brief, inter alia, that fines against supervisorsfor failing to pull picket duty are violative because they "may cause them[i.e., supervisors] to actively engage in picketing in the future against theemployer" (OCC. Br., p. 15). But this prospect, however potentially em-barrassing or irritating to the employer, cannot be said to impair the em-ployer's ability to use the 8(bXI)(B) services of his supervisors so long asthe picketing does not occur during times which conflict with the super-Having so concluded, it becomes pertinent to observethat this record does not clearly show that the finesagainst Noble and Alexen were linked solely-or even atall-to picketing no-shows on days when the supervisorswere scheduled to work for the Company. Indeed, closestudy of the record reveals in each case that at leastsome of the no-show incidents relied upon by the Localtook place on Saturdays.'6This poses interesting prob-lems, for the authorities cited earlier necessarily implythat it is part of the prosecutor's prima facie burden toshow that a union's disciplinary action against asupervisor/member somehow impaired the employer'sright to the services of his chosen 8(b)(l)(B) representa-tive. 7 And it is at least arguable that such a burden isnot carried simply by showing that Noble and Alexenwere fined for not picketing on a variety of days whichincluded Saturdays.'sBut in the absence of any defen-sive contention that the Local's discipline was confinedto instances where Noble and Alexen failed to show upfor picket duty which did not conflict with their regularsupervisory work schedules, I conclude that the Localsimply did not discriminate between those instances andinstances where Noble's and Alexen's work and picket-ing schedules were in conflict. And I thus do not find itfatal to the General Counsel's prima facie case that itwas not shown in all instances that the Local's picketingschedules conflicted with Noble's and Alexen's normalwork schedules. Rather, as is discussed below in theRemedy section, these concerns have significance, if atvisor's work schedule for his employer. And it must be recalled furtherthat an employer who finds it offensive to have his striking employeesjoined occasionally on the picket line by a member of his managementteam may simply require the supervisor to relinquish his union member-ship and to refrain from picketing. Florida Power & Light, supra, 417 U.S.at 813. This will effectively remove any possibility of a "conflict of loyal-ties" on the supervisor's part. And it is for this reason that the FloridaPower Court rejected the Board's arguments linked to concerns about su-pervisory "loyalties" in general and held that Sec. 8(bXIXB) was not in-tended by Congress to be "any part of the solution to the generalizedproblem of supervisor-member conflict of loyalties." Ibid.'6 In Alexen's case, he was fined for picketing no-shows on Saturday,June 13, as well as for additional no-shows on subsequent weekdays, June23, July 2, and July 13. In Noble's case, he was fined for no-shows onSaturdays, June 20 and 27 and July 18, as well as for 9 additional week-day no-shows.17 E.g., Florida Power & Light, supra, 417 U.S. at 804-805, where theCourt stated:Nowhere in the legislative history is there to be found any impli-cation that Congress sought to extend protection to the employerfrom union restraint or coercion when engaged in any activity otherthan the selection of its representatives for the purposes of collectivebargaining and grievance adjustment. The conclusion is thus inescap-able that a union's discipline of one of its members who is a supervi-sory employee can constitute a violation of Section 8(bXIXB) onlywhen that discipline may adversely affect the supervisor's conduct inperforming the duties of, and acting in his capacity as, grievance ad-juster or collective bargaining representative on behalf of the em-ployer.i8 I would further infer from this record that Saturday was not nor-mally a scheduled workday-at least for the Company's rank-and-file em-ployees. I draw this inference from Noble's testimony that in the first 9months of 1981 it was especially difficult to retain employees becauseother employers were "working Saturdays and Sundays which is at ahigher or double-time rate, so electricians were continually job hoppingat that time." And, it ought to be added, the same testimony (as well asthe kind of "common knowledge" of which I may properly take notice)justifies the finding that Mondays through Fridays were normally sched-uled workdays for the Company's electricians.32 ELECTRICAL WORKERS IBEW (BERGELECTRIC CORP.)all, in determining the extent to which the Local mustreimburse Noble and Alexen for the amounts they havepaid to date to the Local as disciplinary fines.C. Legality of Noble's Fine for Working on June 15At the outset, I note that the fine against Noble grow-ing out of Vukanovich's charge does not expressly attackNoble's activity as a,prohibited performance of rank-and-file struck work. Rather, the underlying charge faciallyattacks the mere fact that Noble was "working" for theCompany on the day in question. I nevertheless inferthat the real charge was, implicitly, that Noble was per-forming nonsupervisory or "struck" work when hemanually removed 2 wing nuts so that a city inspectorcould open a service panel. For, if the charge was in-tended to attack Noble's having merely "worked" forthe Company on June 15, one might wonder why similarcharges were not filed against him on every day that heperformed more customary supervisory functions for theCompany during the strike. The General Counsel pro-ceeds from the same factual assumption'9and I deal nofurther with that distraction.Treating the Local's action against Noble as, in effect,discipline for allegedly performing struck unit work nev-ertheless does not affect my judgment that such disci-pline was unlawful. If I were required to judge whether,in fact, the work Noble did in connection with the in-spection was rank-and-file unit work, I would rely onNoble's undisputed testimony that, when a panel plate isopened by a supervisor for purposes of an official inspec-tion, that is a task traditionally performed by supervisoryofficials,20but when done in the course of installation ofthe service, it is normally done by unit electricians.Moreover, even if that tiny increment of work done byNoble were properly characterizable as "unit" work, Iwould find it to have been so closely connected toNoble's performance of his official supervisory dutiesthat a fine levied against him for performing it wouldnecessarily impair his ability to perform supervisoryservices for the Company, thus violating Section8(b)( )(B).21D. Respondents' Estoppel DefenseThe parties stipulated and I find that from April 1982to March 1983, the Company funished reports and pay-ments to a benefit trust which is the creature of the perti-nent labor agreement in which Noble and Alexen wereincluded and their earnings were set forth as if they werehourly paid journeyman electricians. Respondents arguethat the Company (and Noble and Alexen) are thereby19 G.C. br., p. 13, fn. 10.20 More precisely, the burden of Noble's testimony here is that super-visory officials do not normally become involved in routine inspections,but where as here the initial inspection results are contested by the Com-pany and a reinspection is being conducted at the Company's request, amanagement official will normally become involved during the reinspec-tion process.21 As Respondents concede on brief (p. 4), for union discipline of asupervisor/member for performing struck unit work to pass legal musterunder Sec. 8(bXIXB), the unit work performed must have been morethan "minimal." Columbia Typographical Union 101 (Washington Post), 242NLRB 1079, 1080-1081 (1979). Noble's alleged "unit" work here was, atbest, minimal.estopped in this proceeding from asserting that Section8(b)(l)(B) was implicated by the complained-of discipli-nary conduct. This defense may be disposed of summari-ly.The elements of estoppel, at least as the Board recog-nizes them, are "(1) lack of knowledge and the means toobtain knowledge ...(2) good-faith reliance upon themisleading conduct of the party to be estopped; and (3)detriment or prejudice from such reliance." OaklandPress Co., 266 NLRB 107-108 (1983).22 Here, there areample facts found above to justify the conclusion thatimportant actors in the Local at least knew at all materi-al times that Noble and Alexen were supervisory repre-sentatives of the Company. And especially where thestipulation relied on by Respondents encompasses aperiod of time after the complained-of action by theLocal had occurred and relates only to possible infer-ences which might be drawn from the Company's reportto a third party entity (a benefit trust), it is impossible toconclude either that Respondents were, in fact, misledabout the status of Noble or Alexen, or that they werewithout the means to obtain that knowledge, or that theyacted in detrimental reliance upon such inferences asmight be gleaned from the trust reports.E. The Question of the International's LiabilityWithout citing authorities, the International claims insubstance that its mere denial of internal appeals from"affirmative action" taken by the Local does not estab-lish a violation of the Act. In these peculiar circum-stances, where the record shows that it was the Localwhich imposed the fines against Noble and Alexen andthe International's only role was in the processing of ap-peals which were filed in accordance with the Interna-tional's constitution, I agree that the International sharesno liability. For the International's role involved a com-bination of ministerial and judicial functions limitedsolely to review of the contentions made by the partieson appeal and a comparison of those contentions withthe record, if any, made by appellants Noble and Alexenat the trial board level.23The features noted above persuade me that the Inter-national's role in this case is not materially distinguish-able from that played by the union international body inMusicians (Don Glasser), 165 NLRB 798, 800-801 (1967)," It must also be observed that the Board did not, in the cited case,indicate any disposition to apply equitable principles of estoppel where todo so would contravene the paramount commands of the Act. Ibid."s In denying both appeals, the International's president stated:The record is bare of any evidence submitted by you or on yourbehalf which would show that you are a management representativeof Bergelectric Corporation.It would appear elementary to me that you would have attendedthe trial board hearing at which time you would have been affordedthe opportunity of presenting your position on the charges, and thenmeet the case of your accusor by evidence or argument. This youfailed to do.Although it was not true, in the case of the picketing no-show disciplineagainst Noble, that he had failed to appear at the trial convenced to hearthe charge, this seems without significance when, by Noble's admission,his only statement at the time was the conclusionary "position" which hetook that he was "in supervision and therefore ... had chosen to remainneutral as far as union activities."33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffd. in pertinent part sub nom. Don Glasser v. NLRB,395 F.2d 401 (2d Cir. 1968). There, the Board rejectedthe contention that the Federation (the internationalbody) violated Section 8(b)(2) of the Act by its "process-ing" of disciplinary charges against an employer-memberpursuant to Federation bylaws. The Board adopted thereasoning that "the mere decisional act of processing andfinding merit ...in a charge does not constitute an 'at-tempt to cause' discrimination on the part of the deci-sional body." Id. at 801. In affirming the Board in thisregard, the Second Circuit observed that:The processing of charges is no more than a seriesof ministerial steps taken in the office of the Secre-tary of the Federation in order to prepare thecharges for decision by the Executive Board. Simi-larly, in its consideration of charges against mem-bers, the Executive Board, acting in a quasi-judicialcapacity, merely passes on the issues brought beforeit for the purpose of determining whether the partycharged is guilty of a bylaw violation. There is noFederation action directed at the employer until anattempt is made to enforce a fine or other penaltyimposed pursuant to an Executive Board decisionsustaining a charge.24The General Counsel does not address on brief exactlywhat it is about the International's behavior in this casewhich should render it liable for having sat in a "quasi-judicial capacity" to hear the appeals of Noble andAlexen from disciplinary action taken against them bythe Local. Neither does she contend that the Internation-al's function involved anything more than "pass[ing] onthe issues brought before it for the purpose of determin-ing whether the party charged is guilty of a bylaw viola-tion." Indeed, unlike the "trial court" function of theFederation in the cases just cited, the International's roleherein is more properly understood as that of an appel-late body whose jurisdiction is not properly invokeduntil an appeal is filed by a party aggrieved by actiontaken at the Local level. The International's denial ofNoble's and Alexen's appeals did nothing in the way of"imposition" of adverse action on those individuals, nordid it give the Local the right to take action againstthem which the Local did not already enjoy. To that24 395 F.2d at 404-405.extent, therefore, it would involve an even greater con-ceptual leap to conclude that the International's behaviorin this case somehow had some independent tendency torestrain or coerce the Company in the selection of its8(b)(1)(B) agents.Accordingly, I would dismiss the complaint insofar asit challenges the International's conduct in denyingNoble's and Alexen's appeal.Upon the foregoing, I reach these ultimateCONCLUSIONS OF LAW1. Respondents are each labor organizations within themeaning of Section 2(5) of the Act.2. The Board's jurisdiction is properly invoked in thiscase by virtue of the Local's actions taken against super-visory representatives of the Company, an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.3. To the extent that the Local took internal discipli-nary action against Luther Noble and Curt Alexen Jr.for failing to perform picketing assignments which con-flicted with their normal supervisory work schedules,and by the Local's action in disciplining Luther Noblefor performing supervisory work on June 15, 1981, theLocal has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(B) of theAct.4. The International did not violate the Act by proc-essing, hearing, and denying the appeals of Noble andAlexen from the unlawful discipline imposed upon themby the Local.THE REMEDYHaving found that the Local violated the Act in cer-tain respects, I shall recommend that it be ordered tocease and desist therefrom, that it post an appropriate re-medial notice to members, and that it rescind and refundto Noble and Alexen those portions of the disciplinaryfines which it levied against them in violation of Section8(b)(1)(B),25with appropriate interest.26[Recommended Order omitted from publication.]25 Whether, and if so how much, the Local would have lawfully finedNobel and Alexen for picketing no-shows on days when their picket as-signments did not conflict with their supervisory work schedules is amatter for the compliance process.26 See Florida Steel Corp., 231 NLRB 651 (1977).34